Citation Nr: 1608613	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  05-03 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disorder. 
 
2.  Entitlement to service connection for a right knee disorder as secondary to a left knee disorder. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for a right wrist disorder (other than residuals of a fracture of the right forearm). 
 
5.  Entitlement to service connection for a left leg disorder (other than status-post left hip dislocation with a history of mysositis), to include as secondary to diabetes mellitus. 

6.  Whether injuries sustained in a May 1982 motor vehicle accident were incurred in the line of duty. 

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

8.  Entitlement to an initial disability rating in excess of 10 percent for hypertension, to include whether an effective date earlier than January 31, 2005, is warranted.   

9.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from August 1977 to January 1984. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal, in part, from an August 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  By that rating action, the RO, in part, denied service connection for right and left knee disabilities. The RO essentially determined that there was no evidence linking any currently diagnosed bilateral knee disability to military service. The Veteran did not file a timely Notice of Disagreement with this rating action.  However, VA treatment reports, dated in November and December 2003 and received within a year of issuance of the August 2003 rating action, show that he had bilateral knee pain, which, according to the examining VA clinician, appeared to be related to an in-service motor vehicle accident.  The Board notes that the receipt of new and material evidence prior to the expiration of the appeal period should be considered as having been filed with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2015).  As such, each of the claims for service connection for right and left knee disabilities will be considered on a de novo basis, as opposed to petitions to reopen previously denied claims.  Id.  

This appeal also stems from November 2005 and August 2007 rating actions issued by the above RO.  By those rating actions, the RO denied the Veteran's claims for service connection for right wrist and left leg, and bilateral hearing loss disabilities (November 2005) and the claim of entitlement to TDIU (August 2007).  The Veteran appealed these rating actions to the Board. 

Finally, this appeal also stems from a June 2007 administrative decision. By that rating action the RO determined that injuries incurred during a May 1982 motor vehicle accident were the result of the Veteran's willful misconduct and not within the line of duty.  The Veteran appealed the June 2007 administrative decision to the Board. 

In October 2006, the Veteran testified on the issues of entitlement to service connection for right wrist and left leg disabilities before a Decision Review Officer (DRO).  In February 2010, the Veteran testified before the undersigned.  Both hearings were conducted at the Montgomery, Alabama RO.  Copies of the hearing transcript have been associated with the Veteran's electronic record. 

In April 2010, the Board remanded the issues then on appeal to the RO for additional development.  The appeal has been returned to the Board for further appellate consideration. 

The Board notes that service connection has been granted for status-post left hip dislocation with a history of myositis and residuals of a fracture of the right forearm and that 20 and 10 percent disability ratings have been assigned, respectively  In view of the foregoing, the Board's current appellate review with respect to the claims for service connection for left leg and right wrist disabilities will not include  consideration of the above-cited service connected disabilities as reflected on the title page. 

In addition, and with respect to the claim for service connection for a left leg disability, the Veteran maintained in a January 2006 statement to VA, that his left leg disability, notably left leg ulcers, were secondary to diabetes mellitus.  (See January 2006 VA Statement in Support of Claim, received and uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic record on page (pg.) 11)).  Thus, in view of foregoing, the Board has framed the matter on appeal to encompass all theories of entitlement regarding the claim for service connection for a left leg disability as noted on the title page.

Also developed for appellate consideration was the issue of entitlement to hypertension.  By rating action in January 2014, the RO granted service connection for hypertension; an initial 10 percent disability rating was assigned, effective January 31, 2005.  The Veteran was informed of the RO's decision that same month. In correspondence to the Honorable Mike Rodgers, dated in July 2014, the Veteran disagreed with the initial 10 percent rating assigned to the service-connected hypertension and the effective date assigned.  (See Veteran's letter to the Honorable Mike Rodgers, received by the RO in July 2014, labeled as "Congressionals" and received and uploaded to the Veteran's VBMS on July 31, 2014).  In addition, by a June 2015 rating action, the RO, in part, denied service connection for tinnitus.  The Veteran was informed of the RO's decision that same month.  In correspondence to the Honorable Mike Rodgers, received by VA in August 2015, the Veteran disagreed with the RO's denial of service connection for tinnitus.  (See August 2015 letter from the Honorable Mike Rodgers to VA, to include Veteran's Notice of Disagreement, labeled as "Congressionals" and received and uploaded to the Veteran's VBMS on August 12, 2015).  The Board notes that, where a claimant files a notice of disagreement and the RO has not issued a Statement of the Case (SOC), the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, these issues will be addressed in the remand section below.  On remand, the RO should provide the Veteran with an SOC that addresses the above-cited initial evaluation and service connection claims.

In a February 2016 written argument to VA, the Veteran's representative waived initial RO consideration of all evidence received since issuance of a June 2015 Supplemental Statement of the Case.  Thus, a remand is not required in this instance.  38 C.F.R. § 20.1304 (2015).  A remand is required for reasons that are outlined below. 

The issues of entitlement to service connection for right knee, left knee, left leg and right wrist disabilities; whether injuries sustained in a May 1982 motor vehicle accident were incurred in the line of duty; entitlement to TDIU; and entitlement to an initial disability rating in excess of 10 percent for hypertension, to include whether an effective date prior to January 31, 2005, is warranted; and, entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving doubt in the his favor, the Veteran has a bilateral hearing loss disability for VA purposes, he has had continuous symptoms of bilateral hearing loss since his service in an artillery unit in the United States Army, and the current bilateral hearing loss disability began during service.  


CONCLUSION OF LAW

The criteria to establish service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2015). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties To Notify and Assist

Before addressing the merits of the issue of entitlement to service connection for a bilateral hearing loss disability decided herein, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  As the Board is granting the claim for service connection for a bilateral hearing loss disability herein, this represents a complete grant of this benefit and no further discussion of VA's duties to notify and assist is necessary with respect to this claim. 

II. Legal Analysis

The Veteran seeks service connection for a bilateral hearing loss disability.  After a general discussion of the laws and regulations pertaining to service connection and hearing loss claims, the Board will analyze the merits of the claim. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431   (2006).

Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (e.g., sensorineural hearing loss) is presumed to have been incurred in service if they manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established for a chronic disease as enumerated for VA compensation purposes, to include organic diseases of the nervous system (e.g., sensorineural hearing loss), a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the tenets of 3.303(b) are applicable to the claim for service connection for a bilateral  hearing loss disability decided herein. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 51 (1996).

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For reasons that are outlined below, the Board find that with resolution of doubt in the Veteran's favor, the evidence supports an award of service connection for a bilateral hearing loss disability. 

At the outset, the Board notes that the Veteran has a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385, as shown on the July 2010 VA audio examination. In this regard, the examination report shows a pure tone threshold of 40 at 3000 Hertz, bilaterally.  (See July 2010 VA Audio examination report, at pg. 3).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (requirement of a current disability satisfied when claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim).

In regard to in-service acoustic trauma, the Veteran has maintained that he was exposed to acoustic trauma (e.g., 105 Howitzers) from having served in an artillery unit during military service.  He maintained that although he was issued and wore hearing protection, it did not protect his ears.  (See February 2010 Transcript (T.) at pg. 11 and July 2010 VA Audio examination report).  During the July 2010 VA examination, the Veteran reported that his post-service exposure included employment in a plywood-making plant, but that he was in an area that was not exposed to noise.  He has denied any recreational noise exposure.  (See July 2010 VA Audio examination report).   As noted in the Board's April 2010 remand, the Veteran's service records confirm that he was an artilleryman.  Thus, the Board concedes exposure to noise in service.  38 U.S.C.A. § 1154 (a).  

The Veteran's service treatment records reflect include an April 1977 audiogram reflecting pure tone thresholds, in decibels, as follows: 



HERTZ


500
1000
2000
3000
4000

RIGHT
15
10
5
25
25

LEFT
20
10
15
15
15



Audiometric testing in July 1982 demonstrated pure tone thresholds, in decibels, as follows:


HERTZ


500
1000
2000
3000
4000

RIGHT
0
0
0
5
15

LEFT
5
5
10
30
25


Finally, separation audiometric testing in July 1983 demonstrated pure tone thresholds, in decibels, as follows:


HERTZ


500
1000
2000
3000
4000

RIGHT
10
10
10
20
15

LEFT
15
15
20
20
30


On a July 1983 Report of Medical History, the Veteran denied having had ear, nose or throat trouble and hearing loss. 

Thus, the only remaining consideration before the Board is whether the Veteran's current bilateral hearing loss disability is related to his in-service noise exposure.  As noted by the Board in its April 2010 remand, the above-cited service treatment records reveal a threshold shift at least in the left ear.  However,  VA examiners in February 2004 and July 2007 failed to discuss the threshold shift in rendering their opinions that the Veteran's hearing loss was not related to his in-service acoustic trauma.  (See February 2004 and July 2007 VA examination reports).  

Thus, the Board requested another VA examination with an opinion that addressed the in-service threshold shifts as outlined above.  In July 2010, a VA audiologist opined, after a review of the service treatment records, notably the entrance and separation audiological examinations, as well as the Veteran's presumed in-service acoustic trauma and history of post-service employment in a plant but without any noise exposure, that the noise exposure from the military did not likely cause his hearing loss.  The VA audiologist reasoned that the Veteran's hearing was normal at discharge and that there was no significant threshold shift when the enlistment hearing test was compared to the separation hearing test.  (See July 2010 VA Audio examination report).  In a January 2015 VA supplemental opinion, the July 2010 audiologist reiterated his previous conclusion and attributed the Veteran's hearing loss to his post-service noise exposure during employment at a plywood factory.  (See January 2015 VA opinion). 

The July 2010 VA audiologist based his opinion, in part, on the basis that the Veteran's  hearing was normal at discharge and there was no significant threshold shift when the enlistment hearing test was compared to the separation hearing test.  (See July 2010 VA Audio examination report).  However, this rationale does not warrant the conclusion of a lack of nexus under both general service connection principles and those applicable to hearing loss claims, nor does it fully address the question of etiology in regard to the Veteran's hearing loss at 4,000 Hertz per Hensley standards (i.e, 20 decibels or more) in the left ear at discharge, his extensive in-service exposure as an artilleryman and minimal post-service noise exposure.  The Veteran specifically indicated during his July 2010 VA examination that he did not work in a noisy area of the plywood plant.  Consequently, the probative value of the July 2010 VA and January 2015 addendum opinions are diminished. 

It is acknowledged that the Veteran was exposed to acoustic trauma during service, as evidenced by his duties as artilleryman.  The Veteran has credibly reported bilateral hearing loss that has continued since active service.

Thus, giving considerable weight to evidence of some hearing loss as indicated by pure tone thresholds above 20 decibels at 500-4000 Hertz during in-service audiograms performed in July 1982 and July 1983, and continuity of bilateral ear hearing loss symptomatology since service, the Board will resolve reasonable doubt in favor of the Veteran, and will grant service connection for a bilateral hearing loss disability.  38 C.F.R. § 3.303(b); Walker, supra.


ORDER

Service connection for a bilateral hearing loss disability is granted. 


REMAND

A preliminary review of the record found that the issues of entitlement to service connection for right knee, left knee, left leg and right wrist disabilities; whether injuries sustained in a May 1982 motor vehicle accident were incurred in the line of duty; and, entitlement to TDIU are not ready for appellate disposition because of an outstanding hearing request by the Veteran.  A remand is also necessary to issue an SOC that addresses the issues of entitlement to an initial 10 percent rating for hypertension, to include an effective date earlier than January 1, 2005 and entitlement to service connection for tinnitus.  Finally, a remand is necessary to obtain an outstanding Veterans Health Administration (VHA) file that is potentially relevant to the Veteran's claim for service connection for right and left knee disorders.  The Board will discuss each reason for remand separately below. 

i) Outstanding Hearing Request

On his September 2010 Form 9 substantive appeal and corresponding Hearing Election Form, the Veteran requested a hearing before the Board at a local RO (i.e., Travel Board hearing).  A review of his electronic record found that he has not withdrawn the hearing request.  He is entitled to a hearing on appeal in these matters, and his request must be honored. 38 C.F.R. § 20.700 (2015).  As service connection for the left knee disorder, right wrist disorder and left leg disorder are claimed to be due to the motor vehicle accident, the Board finds that they are inextricably intertwined with the misconduct determination.  In addition, the claim for service connection for a right leg disorder is inextricably intertwined with the claim for service connection for a left knee disorder since the Veteran claims that the right knee disorder is secondary thereto.  Finally, the claim for a TDIU is also inextricably intertwined as the Veteran claims that he cannot work because of these disabilities.  Thus, these claims must also be remanded at this time, in part, so that the Veteran can be scheduled for a Travel Board hearing on the above-cited issue as requested.  38 C.F.R. § 20.704 (2015).

ii) Manlincon Issues

As noted in the Introduction, a notice of disagreement was received as to the initial 10 percent rating assigned to the service-connected hypertension, to include whether an effective date prior to January 31, 2005, is warranted and as to the issue of entitlement to service connection for tinnitus.  The Board notes that, where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for issuance of an SOC. See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, on remand, the RO should provide the Veteran with a SOC that addresses the above-cited initial evaluation and service connection claims.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before a Veterans Law Judge at the Montgomery, Alabama, RO on the issue of whether the injuries incurred during a May 1982 motor vehicle accident were in the line of duty Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b)  (2015).

2.  Provide the Veteran and his representative with an SOC on the following issues: (i) Entitlement to an initial disability rating in excess of 10 percent for hypertension, to include whether entitlement to an earlier effective date prior to January 31, 2005 is warranted; and, (ii) entitlement to service connection for tinnitus.  These issues should be returned to the Board only if the Veteran perfects a timely appeal.

The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


